Citation Nr: 1123764	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from September 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  In January 2006, jurisdiction of this case was transferred to the RO located in New Orleans, Louisiana.

This matter was previously before the Board in February 2008 at which time it was remanded for additional development.  In a decision dated in March 2010, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, VA and the Veteran jointly filed a Joint Motion For An Order Vacating And Remanding The Decision Of The Board Of Veterans' Appeals And Incorporating The Terms Of This Motion (hereinafter referred to as Joint Motion).  By Order dated in November 2010, the Court vacated the March 2010 Board decision, and remanded the issue back to the Board for development consistent with the Court's Order.

To comply with the Court's order, the Board in turn is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran is claiming service connection for an acquired psychiatric disorder.  As noted above, in February 2008, the Board remanded the case in order to obtain a medical opinion regarding the etiology of the Veteran's diagnosed psychiatric disorder.  In a November 2009 opinion, the VA examiner diagnosed depressive disorder.  The Court noted that the VA examiner in support of his opinion stated that:

Based on my expertise in the field of psychiatry and available evidence, stress of any type (physical or mental) may precipitate a depressive disorder.  Veteran's history which she provided today and as documented in mental health progress notes indicate that Veteran has had severe stressors since birth (including being placed in foster care as a child and having multiple marriages) to current date.  I could not locate any records indicating focus of her treatment related to sexual assault or harassment.

The parties of the Joint Motion agreed that the VA examination report was  deficient in several areas.  First, this opinion did not specifically address the etiology of the Veteran's current psychiatric disorder.  Secondly, the Joint Motion  noted that the claims file contains an August 2000 Social Security Administration determination which included a diagnosis of anxiety disorder.  However, the VA examiner failed to discuss the relevancy of the Social Security Administration records, which demonstrated that the Veteran had been disabled due to an anxiety disorder.  Lastly, the Court noted that the claims file contains a May 2006 VA treatment record that provides a diagnosis of PTSD secondary to sexual trauma.  However, according to the VA examiner statements, he was unable to find any treatment records relating to a sexual assault or harassment.  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The RO/AMC must forward the claims file to the examiner who conducted the November 2009 VA examination (or a suitable substitute if this individual is unavailable) for an addendum concerning the etiology of the Veteran's psychiatric disorder.  The claims file and a copy of this Remand must be made available to the examiner for review.

Specifically, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder is related to her period of active service, or to any incident therein.  

The examiner must specifically address the relevancy of the Social Security Administration determination regarding an anxiety disorder as well as the Veteran's May 2006 diagnosis of PTSD secondary to sexual trauma.

In doing so, the examiner must consider the Veteran's statements regarding the onset and continuity of her symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this latter situation arises, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

